UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
TIMOTHY MORROW,                            )
                                           )
                         Plaintiff,        )
                                           )
      v.                                   ) Civil Action No. 09-555 (RBW)
                                           )
UNITED STATES, et al.,                     )
                                           )
                         Defendants.       )
__________________________________________)

                                         Memorandum Opinion

        Timothy Morrow, the pro se plaintiff in this civil case, seeks “damages[] in a[] sum

certain to be determined by the Court,” Complaint (“Compl.”) at 25, for the alleged “denial of

[his] right to due process of the tax law, administrative law, and record-keeping law of the

United States,” id. at 1, as well as for the defendants’ alleged “disregard of provisions of the tax

law of the United States and regulations promulgated thereunder,” id. at 2. Currently before the

Court is the defendant United States’ Motion to Dismiss pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6), which the plaintiff opposes, Response to Motion to Dismiss

Complaint (“Pl.’s Opp’n”).1 For the reasons set forth below, the United States’ motion is granted

in part and denied in part, and the plaintiff is granted limited leave to amend his Complaint.

                                            I. BACKGROUND

        The plaintiff filed his twenty-seven count Complaint on March 23, 2009, naming the

“United States (Government),” the “IRS [Internal Revenue Service] Commissioner,” and

1
   The Court also considered the following papers filed in connection with the United States’ motion: Memorandum
of Points and Authorities in Support of Defendant’s Motion to Dismiss Complaint (“Def.’s Mem.”). This document
is misnumbered, with the first and third pages both listed as page 3. The Court has therefore re-numbered the
memorandum so that the first page is page 1, with the following pages numbered in sequential order.
“Unknown agent(s)” as the defendants. Compl. at 1. The Complaint is one of many pro se tax

protest suits filed in this jurisdiction, asserting a variety of forms of misconduct by the Internal

Revenue Service (the “IRS”), see Bean v. United States, 538 F. Supp. 2d 220, 222 n.1 (D.D.C.

2008) (listing cases), and appears to be similar in many respects to the twenty-seven count

complaint dismissed by Judge Huvelle in Scott v. United States, 608 F. Supp. 2d 73 (D.D.C.

2009).

         The alleged violations of the Internal Revenue Code (the “Code”) listed in the Complaint

fall broadly into two categories. Compl. at 8-24.2 Specifically, counts 1 through 18 are styled as

“Bivens/Denial of Due Process of Tax Law” claims,3 wherein the plaintiff contends that the

defendants violated or disregarded the following provisions of the Code and their associated

regulations4:

            26 U.S.C. § 6001 and 26 C.F.R. § 1.6001-1(d), by failing to notify the
             plaintiff of the requirement to keep records, make statements, or file returns
             with respect to any tax imposed in the Code (Counts 1-2);

            26 U.S.C. § 6020 and 26 C.F.R. § 301.6020-1, by failing to prepare or
             subscribe any substitute returns in the name of the plaintiff (Counts 3-6);


2
   At the outset, it is important for the Court to observe who the plaintiff is intending to sue, and on what basis. For
example, although the plaintiff names the “United States (Government),” the “IRS Commissioner,” and “Unknown
agent(s)” as the defendants in the caption of his Complaint, Compl. at 1, in the section of his Complaint describing
who the parties in the case are, the plaintiff states that the “[d]efendant is the United States of America[.]” Id. at 3.
Yet the Complaint makes repeated references to Bivens v. Six Unknown Named Agents of the Fed. Bureau of
Narcotics, 403 U.S. 388 (1971), e.g., Compl. at 1-2, 4, 6, 7, and the plaintiff later clarifies that “all counts brought
under Bivens are directed to individual officers and employees; and only Counts brought under 26 U.S.C. § 7433 are
directed at . . . the United States.” Pl.’s Opp’n at 2. Because the Court has an “obligation to construe pro se filings
liberally,” Toolasprashad v. Bureau of Prisons, 286 F.3d 576, 583 (D.C. Cir. 2002), the Court assumes that the
plaintiff brings counts 1 through 18 against the Commissioner of the IRS and the unknown agents of the IRS in their
individual capacities, and counts 19 through 27 against the United States.
3
  See generally Bivens, 403 U.S. 388. There, the Supreme Court established that the victims of a constitutional
violation by a federal agent have a right to recover damages against the agent in federal court despite the absence of
any statute specifically conferring such a right. E.g., Hartman v. Moore, 547 U.S. 250, 255 n.2 (2006).
4
  The plaintiff does not specify which editions of the United States Code and Code of Federal Regulations are cited
in his Complaint. The Court therefore assumes that citations to the United States Code are to the 2006 edition, and
citations to the Code of Federal Regulations refer to the 2009 edition.



                                                           2
          26 U.S.C. § 6103 and 26 C.F.R. § 301.6103(c)-1, by failing to disclose
           returns bearing the plaintiff’s name to the plaintiff or the plaintiff’s
           representative, upon request (Counts 7-8);

          26 U.S.C. § 6109 and 26 C.F.R. § 301.6109-1, by improperly requiring that
           the plaintiff obtain and use a Social Security Number (Counts 9-10);

          26 U.S.C. § 6201 and 27 C.F.R. Part 70, by failing to limit the plaintiff’s tax
           assessments, or otherwise incorrectly or impermissibly assessing them and
           refusing to correct them (Counts 11-13);

          26 U.S.C. § 6203 and 26 C.F.R. § 301.6203-1, by failing to record or sign the
           assessments, or furnish signed copies of the assessments to the plaintiff
           (Counts 14-17); and

          26 U.S.C. § 6211, by failing to promulgate regulations implementing the
           portions of the Code defining the term deficiency (Count 18).

See generally Compl. at 8-20.

       In addition, counts 19 through 27 are styled as “[26 U.S.C.] § 7433/disregard in

connection with collection,” where the plaintiff asserts that the defendants have violated or

disregarded the following sections of the Code:

          26 U.S.C. § 6301, by failing to develop and implement procedures concerning
           the review processes of the decisions to issue liens, levies, and the seizure of
           property (Count 19);

          26 U.S.C. § 6303, by failing to give notice to the plaintiff within sixty days
           after making an assessment of the taxes owed (Count 20);

          26 U.S.C. § 6304, by engaging in conduct that has the natural consequence to
           harass, oppress, or abuse the plaintiff in connection with the collection of
           unpaid tax (Count 21);

          26 U.S.C. § 6320, by failing to afford the plaintiff a hearing where he could
           raise the issue of underlying tax liability (Count 22);

          26 U.S.C. § 6321, by asserting liens without first giving proper notice or
           making a demand to the plaintiff (Count 23);

          26 U.S.C. § 6751, by failing to verify in writing that a supervisor had
           approved, in writing, any initial tax penalty determination (Count 24);



                                                  3
          26 U.S.C. § 6322, by asserting liens for which no assessment was made in
           accordance with 26 U.S.C. § 6203 and 26 C.F.R. § 301.6203-1 (Count 25);

          26 U.S.C. § 6323, by failing to certify notice of liens under Montana state law
           (Count 26); and

          26 U.S.C. § 7213, by unlawfully disclosing the plaintiff’s tax return
           information by filing notices of liens in stated amounts for which no record of
           such assessments exist (Count 27).

See generally Compl. at 20-24.

       As an attachment to his Complaint, the plaintiff has submitted a statement of facts.

Statement of Facts of Timothy Morrow (“Pl.’s Facts”). According to that document, beginning

in approximately 1988, the plaintiff has received over 100 correspondences and telephone

communications from unknown IRS agents, id. ¶¶ 1-2, which he states were “in an apparent

attempt to collect [alleged] past due taxes.” Id. ¶ 3 (alteration in original). The plaintiff also

claims that since approximately 1988 he has had at least three “face-to-face contacts with

Unknown IRS agent(s),” id. ¶ 4, and also since that time the IRS has “filed several liens and/or

levies against” him, resulting in the plaintiff being “forced to hire counsel to remove said liens

and/or levies in order to maintain a tolerable living standard.” Id. ¶ 5.

       The United States has moved to dismiss this case, arguing that the Court lacks subject

matter jurisdiction over counts 1 through 19, 24, and 25 because those counts “are merely an

improper attempt to challenge the underlying tax liability” and “do not relate to collection

activities.” Def.’s. Mem. at 2. The United States also claims that the Court lacks subject matter

jurisdiction over counts 1 through 19, stating that a “Bivens cause of action is not available

against the United States, which has not waived its sovereign immunity for such claims.” Id. at

3. As to the remaining counts, 20 through 23, 26 and 27, the United States moves to dismiss




                                                  4
them pursuant to Federal Rule of Civil Procedure 12(b)(6), asserting that those counts “fail to

provide the necessary factual detail to state a claim.” Id. at 4.

                                 II. STANDARDS OF REVIEW

A.     Motion to Dismiss Under Rule 12(b)(1)

       A motion for dismissal under 12(b)(1) “presents a threshold challenge to the court’s

jurisdiction . . . .” Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987); see also Grand Lodge

Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001) (noting a Rule

12(b)(1) motion imposes an affirmative obligation on the court to ensure it is acting within its

jurisdictional authority). Specifically, the Court should dismiss a claim if the Court “lack[s] . . .

subject matter jurisdiction[.]” Fed. R. Civ. P. 12(b)(1). Under Rule 12(b)(1), “it is presumed

that a cause lies outside [a federal courts’] limited jurisdiction,” Kokkonen v. Guardian Life Ins.

Co., 511 U.S 375, 377 (1994), and the plaintiff bears the burden of establishing the Court’s

jurisdiction by a preponderance of the evidence. See, e.g., Moore v. Bush, 535 F. Supp. 2d 46,

47 (D.D.C. 2008). In deciding a motion to dismiss based upon lack of subject matter

jurisdiction, a Court is not limited to the allegations set forth in the complaint, but “may consider

materials outside the pleadings . . . .” Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249,

1253 (D.C. Cir. 2005). And when reviewing a motion to dismiss pursuant to Rule 12(b)(1), the

Court is required to accept as true all factual allegations contained in the complaint. Leatherman

v. Tarrant County Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993).

B.     Motion to Dismiss Under Rule 12(b)(6)

       On the other hand, a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)

tests whether a complaint has properly stated a claim upon which relief may be granted.

Woodruff v. DiMario, 197 F.R.D. 191, 193 (D.D.C. 2000). For a complaint to survive a Rule




                                                  5
12(b)(6) motion, it need only provide “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), which is sufficient to “give the defendant

fair notice of what the claim is and the grounds on which it rests.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (internal citations and quotations omitted). Although Rule 8(a) does

not require “detailed factual allegations,” a plaintiff is required to provide “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation,” Ashcroft v. Iqbal, __ U.S. __, __,

129 S. Ct. 1937, 1949 (2009) (citing Twombly, 550 U.S. at 555) (internal quotations omitted).

In other words, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to draw [a]

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). A complaint alleging facts that are “merely consistent with a

defendant’s liability . . . stops short of the line between possibility and plausibility of entitlement

to relief.” Id. (quoting Twombly 550 U.S. at 557) (internal quotation marks omitted).

       In evaluating a Rule 12(b)(6) motion under this framework, “[t]he complaint must be

liberally construed in favor of the plaintiff, who must be granted the benefit of all inferences that

can be derived from the facts alleged,” Young v. Covington & Burling LLP, 689 F. Supp 2d 69,

76 (D.D.C. 2010) (quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979))

(internal quotation marks), and the Court “may consider only the facts alleged in the complaint,

any documents either attached to or incorporated in the complaint[,] and matters of which [the

Court] may take judicial notice,” E.E.O.C. v. St. Francis Xavier Parochial Sch., 117 F.3d 621,

624 (D.C. Cir. 1997) (footnote omitted). Although the Court must accept the plaintiffs’ factual

allegations as true, conclusory allegations are not entitled to an assumption of truth, and even




                                                   6
those allegations pled with factual support need only be accepted to the extent that “they

plausibly give rise to an entitlement to relief.” Iqbal, __ U.S. at __, 129 S. Ct. at 1949-50.

Where “more likely explanations” than those alleged by the plaintiff exist, the Court should be

wary of finding that the plaintiff’s allegations have sufficiently nudged the claims into the realm

of plausibility. See id. at 1951-52 (“As between that ‘obvious alternative explanation’ for the

arrests, and the purposeful, invidious discrimination respondent asks us to infer, discrimination is

not a plausible conclusion.” (quoting Twombly, 550 U.S. at 567)). If “the [C]ourt finds that the

plaintiffs have failed to allege all the material elements of their cause of action,” then the Court

may dismiss the complaint without prejudice, Taylor v. FDIC, 132 F.3d 753, 761 (D.C. Cir.

1997), or with prejudice, provided that the Court “determines that the allegation of other facts

consistent with the challenged pleading could not possibly cure the deficiency,” Firestone v.

Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (internal quotation marks and citations omitted).

                                           III. LEGAL ANALYSIS

A.       Subject Matter Jurisdiction Under Rule 12(b)(1)

         1.       Counts 1-18

         The plaintiff admits that counts 1 through 18 are Bivens claims brought against

“individual officers and employees” of the United States. Pl.’s Opp’n at 2; see Compl. at 4. The

United States, likely construing these particular claims as directed against the federal

government as a whole, has moved to dismiss pursuant to Rule 12(b)(1), contending that a

“Bivens cause of action is not available against the Unites States, which has not waived its

sovereign immunity for such claims.” Def.’s Mem. at 3.5 But in this context, Rule 12(b)(1) is

not the appropriate vehicle to dismiss the plaintiff’s Bivens claims. Dismissal under Rule

5
  The United States incorrectly characterizes Count 19 as a Bivens claim, Def.’s Mem. at 3, as this count is clearly
pled as an alleged violation of 26 U.S.C. § 7433. Compl. at 20.



                                                          7
12(b)(1) is appropriate only where the Court lacks the “statutory or constitutional power to

adjudicate [a] case,” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998), which is

distinguishable from a dismissal under Federal Rule of Civil Procedure 12(b)(6), which

constitutes “a ruling on the merits with res judicata effect,” Haase, 835 F.2d at 906. Indeed, the

Court has jurisdiction where “the right of the [plaintiff] to recover under [the] complaint will be

sustained if the Constitution and laws of the United States are given one construction and will be

defeated if they are given another.” Steel Co., 523 U.S. at 89 (quoting Bell v. Hood, 327 U.S.
678, 685 (1946)). Here, for instance, the United States does not assert that the Court lacks the

power to adjudicate claims that arise out of alleged constitutional violations committed by the

IRS Commissioner and unknown IRS agents, nor could it. E.g., Schweiker v. Chilicky, 487 U.S.
412, 421 (1988) (“Bivens actions for money damages against federal officers have subsequently

been permitted under § 1331 for violations of the Due Process Clause of the Fifth Amendment . .

. .” (internal quotation marks omitted)). Rather, the United States argues that “Bivens does not

permit an implied . . . cause of action (even with respect to private defendants) where the alleged

cause of action relates to tax collection because adequate statutory remedies exist.” Def.’s Mem.

at 3 n.1. Thus, the issue is not whether the Court has jurisdiction to entertain the plaintiff’s

Bivens claims, but whether the Court should dismiss the claims because a proper reading of

Bivens prevents the Court from granting the plaintiff the relief that he is seeking. The proper

rule for seeking such a dismissal is, of course, Federal Rule of Civil Procedure 12(b)(6), and not

Rule 12(b)(1). See Fed. R. Civ. P. 12(b)(6) (authorizing federal district courts to dismiss a

complaint for the “failure to state a claim upon which relief can be granted”); see also Kim v.

United States, 618 F. Supp. 2d 31, 38 (D.D.C. 2009) (“In essence, Defendants allege that

Plaintiffs have failed to state a claim for a Bivens action because no Bivens remedy exists for




                                                  8
Plaintiff’s alleged injuries. Such an argument is better understood as seeking dismissal under

Rule 12(b)(6), not Rule 12(b)(1).”).6 Accordingly, the United States’ motion to dismiss counts 1

through 18 for lack of subject matter jurisdiction is denied.

         That is not the end of the Court’s analysis, however, because the identities of the specific

individual defendants the plaintiff intends to sue remains unclear. Although the plaintiff seeks to

bring counts 1-18 against the “IRS Commissioner” and “Unknown agent(s),” Compl. at 1, the

plaintiff never identifies these parties by name. And because the plaintiff is alleging interactions

with the IRS that have been going on from “approximately . . . 1988 to the present,” Pl.’s Facts

¶¶ 1-2, 4-5, and as there have surely been numerous individuals serving in those positions over

the past twenty-two years, there is no way for the Court (let alone the United States) to discern

the particular individuals that are the subject of the plaintiff’s Bivens claims.

         The Court finds that the sensible approach in this situation is to allow the plaintiff leave

to amend counts 1 through 18 of the Complaint. This is in keeping with the guidance in this

jurisdiction that “[p]ro se litigants are afforded more latitude than litigants represented by

counsel to correct defects in . . . pleadings,” Moore v. Agency for Int’l Dev., 994 F.2d 874, 876

(D.C. Cir. 1993), as well as the Federal Rules of Civil Procedure, which provide that the Court

may grant the plaintiff leave to amend a complaint, Fed. R. Civ. P. 15(a). In amending these

counts, the Court fully expects that the plaintiff will follow the pleading guidance recently set

forth by the Supreme Court in Twombly, 550 U.S. 544, and Iqbal, 129 S. Ct. 1937, and


6
  While the Court agrees that it may be proper to construe a motion to dismiss for lack of subject matter jurisdiction
under Rule 12(b)(1) as a motion to dismiss for failure to state a claim under Rule 12(b)(6) where it would not
prejudice the plaintiff, see Kim, 618 F. Supp. 2d at 38 n.7, doing so would be inappropriate in this case because it
would unfairly prejudice the plaintiff. The plaintiff was not put on notice that the United States would be moving to
dismiss counts 1 through 18 under Rule 12(b)(6), and in his response, the plaintiff asserts that the United States
knows “full well that all Counts brought under Bivens are directed to individual officers and employees; and only
counts brought under 26 U.S.C. § 7433 are directed” at the United States. See Pl.’s Opp’n at 2.




                                                          9
otherwise abide by the applicable provisions of the Federal Rules of Civil Procedure. As the

District of Columbia Circuit has observed, proceeding pro se “does not constitute a license . . . to

ignore the Federal Rules of Civil Procedure.” Moore, 994 F.2d at 876 (internal quotations and

citations omitted). Accordingly, the defendants’ motion to dismiss counts 1 through 18 of the

Complaint is denied without prejudice, and the plaintiff is granted limited leave to re-file the

Complaint amending these counts by the date specified in the Order that accompanies this

opinion.

       2.      Counts 19, 24 and 25

       The United States also moves to dismiss counts 19, 24, and 25 under Rule 12(b)(1)

because the allegations asserted in these claims “involve non-collection activities” and are

therefore “not cognizant” under 26 U.S.C. § 7433. Def.’s Mem. at 3. These counts are pled as

violations of § 7433, which the plaintiff claims are “directed at” the United States. Pl.’s Opp’n at

2. However, it is well settled that the United States is immune from suit unless Congress has

expressly provided consent to be sued; that is, when Congress has waived the United States’

sovereign immunity. E.g., FDIC v. Meyer, 510 U.S. 471, 475 (1994) (“Absent a waiver,

sovereign immunity shields the Federal Government and its agencies from suit. Sovereign

immunity is jurisdictional in nature.”) (internal citations omitted). If the United States has not

consented to be sued, sovereign immunity requires the Court to dismiss the claims for lack of

jurisdiction. First Va. Bank v. Randolph, 110 F.3d 75, 77 (D.C. Cir. 1997).

       Here, as a basis for invoking the jurisdiction of this Court, the plaintiff relies on the

Administrative Procedure Act (the “APA”), 5 U.S.C. §§ 704-706 (2006), the Federal Records

Act, 44 U.S.C. §§ 3101-3107 (2006), the National Archives Act, 44 U.S.C. §§ 2901-2910

(2006), Bivens, and 26 U.S.C. § 7433. See Compl. at 3-5. But as other members of this Court




                                                 10
have determined, neither the APA, the Federal Records Act, nor the National Archives Act

waive sovereign immunity with respect to claims against the United States for monetary

damages.7 Consistent with these decisions, the Court finds that it lacks subject matter

jurisdiction to consider damages claims against the United States brought under these three

statutes.

        Similarly, “Bivens by its very nature is a private damages action against individual

federal employees for violating a citizen’s constitutional rights,” and “is not waiver of sovereign

immunity for actions against the United States.” Scinto v. Fed. Bureau of Prisons, 608 F. Supp.
2d 4, 8 (D.D.C. 2009) (emphasis added); see Cooper v. Johnson, 652 F. Supp. 2d 33, 39 (D.D.C.

2009) (Walton, J.) (“The United States has not waived its sovereign immunity for constitutional

tort claims[.]” (citing Meyer, 510 U.S. at 477)). Thus, whether the plaintiff can proceed against

the United States with counts 19, 24, and 25 depends upon the extent sovereign immunity has

been waived by 26 U.S.C. § 7433.

        Section 7433(a) effected a limited waiver of the United States’ sovereign immunity,

allowing suits for damages if the IRS or its agents have intentionally, recklessly, or negligently

disregarded any provisions of the Code “in connection with any collection of Federal tax . . . .”

26 U.S.C. § 7433(a). But, as observed by Judge Collyer, § 7433 waives sovereign immunity

7
  See Pragovich v. United States, 602 F. Supp. 2d 194, 195 (D.D.C. 2009) (Robertson, J.) (“This court does not
have jurisdiction to hear claims for money damages under the [APA] . . . . There is no waiver for sovereign
immunity for a damages claim in the Federal Records Act or in the National Archives Act.”) (internal citation
omitted); Pollinger v. United States, 539 F. Supp. 2d 242, 254 (D.D.C. 2008) (Kollar-Kotelly, J.) (finding no waiver
of sovereign immunity under the APA for suits for monetary damages); Buaiz v. United States, 471 F. Supp. 2d 129,
138 (D.D.C. 2007) (Collyer, J.) (finding no waiver of sovereign immunity under the APA for suits seeking monetary
damages); Spahr v. United States, 501 F. Supp. 2d 92, 95 n.2 (D.D.C. 2007) (Huvelle, J.) (finding that neither the
Federal Records Act nor the National Archives Act contain a waiver of sovereign immunity); Whittington v. United
States, No. 1:06-1591, 2007 WL 495803, at *1 (D.D.C. Feb. 12, 2007) (Leon, J.) (agreeing that the court lacks
jurisdiction to consider damages claims under the APA, the Federal Records Act, and the National Archives Act);
Holt v. Davidson, 441 F. Supp. 2d 92, 96 (D.D.C. 2006) (Urbina, J.) (finding no waiver of sovereign immunity
under the APA for suits for money damages); Ross v. United States, 460 F. Supp. 2d 139, 148-49 (D.D.C. 2006)
(Bates, J.) (finding no waiver of sovereign immunity for damages claim brought under the APA, the National
Archives Act, and the Federal Records Act).



                                                        11
only insofar as it pertains to tax collection activities, and does not provide a cause of action for

wrongful tax assessment or other actions not specifically related to the collection of federal tax.

Buaiz, 471 F. Supp. 2d at 135-37; see also Ramer v. United States, 620 F. Supp. 2d 90, 97

(D.D.C. 2009) (Walton, J.) (citing other cases from the District Court for the District of

Columbia that have narrowly construed § 7433). The various circuit courts that have considered

the same issue have also concluded that the waiver of sovereign immunity in § 7433 is limited to

tax collection activities. Miller v. United States, 66 F.3d 220, 222-23 (9th Cir. 1995); Shaw v.

United States, 20 F.3d 182, 184 (5th Cir. 1994); Gonsalves v. IRS, 975 F.2d 13, 16 (1st Cir.

1992); see also Henry v. United States, 276 F. App’x 503, 505 (7th Cir. 2008) (“[A] taxpayer can

recover only for improper tax collection, not for an incorrect assessment of tax liability.”);

Judicial Watch, Inc. v. Rossotti, 317 F.3d 401, 411 (4th Cir. 2003) (“To be sure, § 7433 provides

for a ‘civil action’ only for damages arising from the ‘collection’ of taxes, not for damages

arising from the investigation and determination of tax liability.”). Accordingly, the Court

agrees that § 7433 only waives sovereign immunity insofar as a claim against the United States

relates to tax collection activities.

        In the context of what is alleged this case, counts 19, 24, and 25 are therefore dismissed

because the Court lacks subject matter jurisdiction to consider them. In count 19, the plaintiff

alleges that the defendants failed to develop and implement procedures for the supervisory

review and certification of decisions to issue liens and levies. Compl. at 20-21. But this claim

clearly relates to the alleged failure to promulgate regulations and procedures and is therefore

outside of § 7433’s tax collection activities sovereign immunity waiver. See Scott 608 F. Supp.
2d at 80 (dismissing similar count). Count 24 alleges that a supervisor failed to provide written

authorization of any penalty determination. Compl. at 23. However this also implicates duties




                                                  12
performed by the IRS in the course of rendering tax assessments, and falls outside the sovereign

immunity waiver in § 7433. Finally, count 25 alleges that the defendants “asserted liens for

which no assessment was made in accordance with” 26 U.S.C. § 6203 and 26 C.F.R. § 301.6203-

1. Compl. at 23. This count plainly refers to the process of assessing a tax obligation and not

anything related to tax collection. As with counts 19 and 24, the Court lacks subject matter

jurisdiction over count 25 because it falls outside the sovereign immunity waiver of § 7433.

B.     Failure to State a Claim Under 12(b)(6)

       The United States moves to dismiss the remaining counts, 20 through 23, 26, and 27, for

failure to state a claim under Rule 12(b)(6), asserting that these counts “merely restate[] the

statutory language and allege[] no facts to support a claim for damages.” Def.’s Mem. at 4. The

plaintiff responds that “it is legally absurd” for the United States to make this argument, when it

is “presumed to know the law” and should therefore be aware of the basis of his claims. See

Pl.’s Opp’n at 5-6. Upon reviewing the specific claims, however, it is clear that the plaintiff’s

claims fall short of the minimum pleadings standards imposed by the Supreme Court in

Twombly and Iqbal.

       Counts 20 and 23, for example, allege that the defendants failed to give the plaintiff

notice within sixty days of making a tax assessment and also that the defendants asserted liens

against him without providing proper notice. Compl. at 22-23. Neither of these counts,

however, provides any factual basis to support the claim, such as the specific tax years at issue,

the nature of the particular assessments or liens, or whether the plaintiff even requested notice in

the first place. Id. Instead, the plaintiff merely re-states the statutory language from the

provisions of the Code he is citing, and contends the defendants “disregarded” those provisions.

Id. Similarly, in count 22, the plaintiff claims that the defendants “disregard[ed]” 26 U.S.C. §




                                                 13
6320 by failing to afford the plaintiff a hearing where he could challenge the underlying tax

liability. Compl. at 22-23. But the plaintiff does not allege that he properly requested a hearing,

as required by statute, see 26 U.S.C. § 6320(b)(1). Therefore, because counts 20, 22, and 23

contain only “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” Iqbal, __ U.S. at __, 129 S. Ct. at 1949, they are dismissed for failure to

state a claim.

         Count 21 contains the sort of “formulaic recitation of elements of a cause of action”

proscribed by the Supreme Court in Twombly. Specifically, the plaintiff alleges that the

defendants engaged in conduct “the natural consequence of which is to harass, oppress, or abuse

any person in connection with the collection of any unpaid tax.” Compl. at 22. This is merely

quoting from the language of 26 U.S.C. § 6304(b), and even when read in conjunction with the

plaintiff’s statement of facts, at no point does the plaintiff describe where or when the defendants

“harass[ed], oppress[ed], or abuse[d]” him “in connection with collection of any unpaid tax.”

Compl. at 22. And assuming that the more than 100 phone calls and letters the plaintiff received

from the IRS over the course of more than two decades is true, Pl.’s Facts ¶¶ 1-2, the “reasonable

inference,” Iqbal, __ U.S. at __, 129 S. Ct. at 1949, the Court draws is that these were instances

of IRS agents performing their official duties rather than “conduct the natural consequences of

which is to harass, oppress, or abuse” the plaintiff. Compl. at 22. Accordingly, the plaintiff’s

allegations are not enough to “nudge[] [his] claim[] across the line from conceivable to

plausible,” Twombly 550 U.S. at 570, and count 21 is therefore dismissed for failure to state a

claim.

         Count 26 alleges that the defendants failed to certify the plaintiff’s liens pursuant to

Montana state law. Compl. at 23-24. However this claim lacks merit because the plaintiff failed




                                                   14
to identify what, if anything, was improper about the notice of the lien, and in any event “[i]t is

well settled that the form and content of a notice of federal tax lien are controlled by federal, not

state, law.” Spahr, 501 F. Supp. 2d at 98; see also 26 U.S.C. § 6323(f)(3) (“The form and

content of [a notice of federal tax liens] shall be prescribed by the Secretary [of the Treasury].

Such notice shall be valid notwithstanding any other provision of law regarding the form or

content of a notice of lien.”). Count 26 is therefore dismissed for failure to state a claim.

          Finally, in count 27, the plaintiff alleges that the defendants unlawfully disclosed his tax

return information and were “unable or unwilling to produce the records of assessment required

to legally authorize the disclosures.” Compl. at 24. However this count is also devoid of factual

support, and the particular section of the Code relied upon by the plaintiff, 26 U.S.C. § 7213, is

actually a criminal provision that does not provide for a private right of action and is therefore

unenforceable through a civil action. See Stewart v. United States, 578 F. Supp. 2d 30, 35-36

(D.D.C. 2008) (relying on a similar rationale in dismissing allegation made under a different

criminal provision of the Code). Accordingly count 27 is dismissed for failure to state a claim.

                                               CONCLUSION

          For the reasons set forth above, the United States’ motion to dismiss is granted in part

and denied in part.8

          SO ORDERED this 12th day of July, 2010.

                                                                              /s/
                                                                     REGGIE B. WALTON
                                                                     United States District Judge




8
    An Order consistent with the Court’s ruling accompanies this Memorandum Opinion.



                                                       15